t c memo united_states tax_court estate of ida abraham deceased donna m cawley and diana a slater administratrixes petitioner v commissioner of internal revenue respondent docket no filed date brendan j shea for petitioner carina j campobasso for respondent memorandum findings_of_fact and opinion ruwe judge the estate of ida abraham the estate seeks a redetermination of respondent’s deficiency determination of an estate_tax of dollar_figure the sole question presented is whether the full date of death value of three family limited_partnerships is includable in the taxable_estate of ida abraham decedent under sec_2036 respondent concedes that decedent received dollar_figure in connection with the transfer of certain limited_partnership interests to her daughters an amount which constitutes consideration within the meaning of sec_2043 additionally respondent concedes adjustments made in the notice_of_deficiency for adjusted_taxable_gifts in the amount of dollar_figure and an aggregate gift_tax payable in the amount of dollar_figure because of respondent’s concessions a rule computation will be necessary findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition the administratrixes donna m cawley and diana a slater resided in massachusetts background decedent and her husband nicholas abraham mr abraham sr had four children nicholas a abraham richard abraham donna cawley and diana slater mr abraham sr died on date leaving significant assets to his wife of his nearly dollar_figure million estate dollar_figure is reported as passing to 1all section references are to the internal_revenue_code in effect as of the date of decedent’s death and unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure decedent on schedule m bequests etc to surviving_spouse on his form_706 united_states estate and generation-skipping_transfer_tax return among those assets bequeathed to decedent were the following real properties consisting of ice and roller skating rinks collectively known as the tyngsboro property the real_property known as the walpole property which was comprised of a lumber yard and the real_property known as the smithfield property which also had an ice skating rink mr abraham sr ’s will was contested and the family entered into an agreement to compromise his will which the probate_court accepted on date decedent was placed under a guardianship in a proceeding docketed as in re guardianship of ida abraham docket no 92p in the commonwealth of massachusetts probate and family court at some point mr peter f zupcofska esq was appointed guardian ad litem for decedent on date the probate_court appointed ms cawley and mr ira a nagel as permanent guardians of the property and estate of decedent on 2at some point between the filing of the petition in this case and the execution of the stipulation of facts decedent’s son mr nicholas a abraham decided to forgo any interest he had in his mother’s estate 3apparently decedent suffered from the effects of alzheimer’s disease 4the appointment of guardians was in accordance with the terms of mr abraham sr ’s compromised will or about date ms cawley and mr nagel petitioned the probate_court for authority to make gifts from funds not needed for the decedent’s own maintenance and support to and or in trust for the benefit of each of the decedent’s children and grandchildren and the spouses of her children the reason for the gifting powers was inter alia that decedent’s estate is likely to be subject at her death to taxes at the highest marginal tax_rates then in effect on date the probate_court signed a decree authorizing decedent’s coguardians to make gifts on date decedent’s children their respective counsel as well as decedent’s legal guardians and representatives agreed to a stipulation and agreement for entry of decree to petition to establish an estate plan for decedent the decree regarding decedent’s guardianship in docket no 92p the decree contemplated inter alia the following actions to be performed on behalf of decedent the walpole and the smithfield properties were to be placed in a family limited_partnership flp of which decedent was to become the general and a limited_partner mr richard abraham was to become a 30-percent limited_partner in exchange 5decedent’s children their respective counsel and decedent’s representatives signed the decree on date for the settlement of his claims against decedent’s estate the decree included the following agreement richard abraham shall receive income from said family limited_partnership as follows either as the management fee and or gifts from ida abraham after deducting from the gross_income of the partnership all fees taxes partnership administrative expenses reserve for expenses and monies needed in the discretion of the limited guardian ad litem as hereinafter defined for ida abraham’s support likewise decedent was to be the general and a limited_partner of two flps and each daughter ms cawley and ms slater was to be a limited_partner therein in exchange for her payment of dollar_figure each of these flps was to hold a 50-percent interest in the tyngsboro property the decree included the following agreement donna cawley and diana slater shall receive income from their family limited_partnership as follows either as the management fee and or gifts from ida abraham after deducting from the gross_income of the partnership all fees taxes partnership administration_expenses reserve for expenses and monies needed in the discretion of the limited guardian ad litem for ida abraham’s support the partnerships of the siblings richard donna and diana shall share equally any and all costs and expenses related to the ‘ozdemir suit’ the bloom potential action and the support of ida abraham insofar as the funds generated by ida abraham’s properties maintained by her do not provide sufficient funds for her adequate health safety welfare and comfort as determined by the limited guardian ad litem mr david goldman esq hereinafter sometimes referred to as the limited guardian ad litem was to act as a limited guardian ad litem for the benefit of decedent with regard to her general and limited_partnership interests in each of the three flps furthermore mr goldman shall have the right to meet with the guardians of the person and the estate of ida abraham in order to ascertain her needs to determine any and all shortfall as between the funds generated by ida abraham’s segregated property and the income required of her from each of the separate limited_partnerships gifts of limited_partnership interests in amounts not to exceed the annual gift exclusion amount shall be made as expeditiously as possible to decedent’s children their spouses and her grandchildren each of decedent’s children had the right to purchase additional units from each of their respective flps the proceeds from which were to be held in a revocable_trust for the benefit of decedent during her life for her needs only if her other assets are insufficient to do so and then held for such child and his or her family upon decedent’s death decedent’s living arrangement shall remain in accordance with the present arrangement and every effort will be made to maintain her in ‘status quo’ her segregated assets shall be maintained at a level established by the limited guardian ad litem in his sole discretion mr richard abraham ms cawley and ms slater shall share pro_rata all gift and estate_tax liabilities of decedent decedent’s estate plan evolved in numerous steps and employed the use of many entities three separate real_estate trusts were formed to hold the real_property interests a the dac tyngsboro real_estate trust was formed on date naming ms cawley as trustee and on date that trust was deeded a one- half undivided_interest in the tyngsboro property b the rma walpole real_estate trust was formed on date naming mr richard abraham as trustee and on that day that trust was deeded the walpole property and c the das real_estate trust was formed on date naming ms slater as trustee and on date that trust was deeded a one-half undivided_interest in the tyngsboro property on the date that the tyngsboro property was transferred to the das and the dac real 6decedent’s estate plan which benefited mr richard abraham differed slightly from those of ms cawley’s and ms slater’s and where relevant we shall indicate any substantive differences however most of the terms in the documents which created the entities structures herein discussed are substantially_similar 7the parties stipulated that certain real properties were placed in the flps 8as discussed infra the smithfield property was deeded to an flp 9decedent through her coguardians deeded the properties to the real_estate trusts estate trusts the property had a total value of dollar_figure million or dollar_figure to each trust according to an analysis that mr michael lipof an appraiser performed the walpole property had a value of dollar_figure as of date at the time that the aforementioned properties were transferred they were all subject_to long-term leases with independent third parties each of the aforementioned real_estate trusts had as its 100-percent beneficiary a separate flp in date the following flps were formed the rma smithfield walpole family limited_partnership rma flp the dac tyngsboro family limited_partnership dac flp and the das tyngsboro family limited_partnership das flp on date the smithfield property was deeded to the rma flpdollar_figure the stated purpose of the flps was to acquire own hold sell invest reinvest and otherwise deal with the property and any other investments under the flp agreements all income deductions profits losses and credits shall be allocated among the partners in proportion to their respective percentage interests with respect to distributions if the general_partner shall determine that there is cash available for distribution such cash shall be applied and distributed a first to the discharge to the extent required by any lender or other creditor of debts 10see supra note according to mr lipof’s letter dated date the value of the smithfield property was dollar_figure and obligations of the partnership and management fees b second to fund reserves for working_capital improvements or replacements or contingencies to the extent deemed reasonable by the general_partner and c thereafter to the partners in proportion to their respective percentage interests each flp had as its general_partner a corporation sometimes referred to as the corporate general partners a rma smithfield walpole management company inc rma inc b das tyngsboro management company inc das inc and c dac tyngsboro management company inc dac inc the president of das inc and dac inc was mr goldman decedent’s limited guardian ad litem who had the exclusive right to manage those flps similarly mr harold e rubin was named president of rma inc and accordingly he also had management responsibilities over the rma flpdollar_figure as the presidents of the corporate general partners messrs goldman and rubin acted in a fiduciary capacity for decedent and had complete discretion to determine how much money decedent needed from the flps to meet her needs by and through her legal representatives decedent also formed three separate revocable trusts the family trusts to hold her stock in the corporate general partners in the 11mr rubin was the limited guardian ad litem of decedent with respect to the interests of mr richard abraham in her estate following family trusts were formed the das family_trust the dac family_trust and the rma family_trust mr goldman was named the trustee of the das and dac family trusts and mr rubin was initially named the trustee of the rma family trustdollar_figure under the agreement for each family_trust the trustee was granted the following power during ida’s lifetime the trustees in their discretion shall pay the net_income and principal of the trust property to ida during her lifetime for her benefit and may also make payments to any one or more of her children mr richard abraham ms cawley and ms slater and their issue and the spouse of children to utilize gift_tax exclusions upon her death the trustee was to transfer the balance of the principal of the trust property to separate family trusts for the benefit of decedent’s children mr richard abraham ms cawley and ms slater or in accordance with each child’s general_power_of_appointment initially with respect to the das and dac flps decedent held a 98-percent limited_partnership_interest the corporate general partners das inc and dac inc each held a 1-percent interest and ms cawley and ms slater each held a 1-percent interestdollar_figure similarly decedent initially held a 99-percent 12mr richard abraham and his wife jacqueline became cotrustees of the rma family_trust on date 13except for a letter discussed infra there is no indication in the record that ms cawley and ms slater paid any consideration for 1-percent interests in the flps see infra continued limited_partnership_interest in the rma flp and rma inc held the remaining 1-percent interest on date mr richard abraham was given a 30-percent interest in the rma flp in exchange for the settlement of his claims against decedent’s estate in a letter dated date mr william d kirchick14 explained to ms cawley and ms slater the methodology used in determining the value of interests in the flps the starting point was mr lipof’s appraisal valuing the tyngsboro property at dollar_figure million or dollar_figure in each partnershipdollar_figure mr kirchik then applied a 15-percent minority and a 25-percent marketability discount arriving at a value of dollar_figure for each percent limited_partnership_interest similarly in a letter dated date mr kirchick explained his methodology to determine the value of the rma flp the starting point was mr lipof’s appraisal that the walpole and smithfield properties had continued note 14with the agreement of decedent’s family and their respective representatives the probate_court appointed mr kirchik to work with david goldman in creating the limited_partnerships and any and all supporting documents necessary to implement said limited_partnerships 15in a letter dated date mr kirchick explained that the daughters were deemed to have made capital contributions of percent of the total value of the partnership as their initial capital_contribution or dollar_figure each thus he calculated a total value for each partnership of dollar_figure or dollar_figure for each 1-percent interest before applying discounts a combined fair_market_value of dollar_figure he then applied the same 15-percent minority and 25-percent marketability discounts to arrive at a net asset fair_market_value for each 1-percent interest in the rma flp of dollar_figure in both of the aforementioned letters however mr kirchick noted that no representation is made that these discounts will hold up or that you will be entitled to the full amount of the annual exclusions claimed for the gifts made in date ms cawley transferred dollar_figure to decedent’s checking account to purchase an interest in the dac flp in exchange for dollar_figure of the dollar_figure paid ms cawley received a 057-percent interest in the dac flpdollar_figure likewise in date ms slater transferred dollar_figure to decedent’s checking account in exchange for a 783-percent interest in the das flpdollar_figure on date ms cawley wrote a dollar_figure check to the dac flp and a dollar_figure check to the das flp the checks were written from a joint account held in both ms cawley and ms 16the record does not disclose why dollar_figure was also not credited as consideration for the purchase of an interest in the dac flp however it is clear that the parties used the discounted value to calculate the percentage received in the exchange percent interest x dollar_figure dollar_figure 17apparently although she paid only dollar_figure ms slater was credited with having paid dollar_figure it is clear that the parties used the discounted value to calculate the percentage received in the exchange percent interest x dollar_figure dollar_figure slater’s names in exchange for the dollar_figure paid to the dac flp ms cawley received an additional 178-percent interest in the dac flp and in exchange for the dollar_figure paid to the das flp ms slater received an additional 904-percent interest in the das flp on march and date ms cawley wrote two checks to the dac flp each in the amount of dollar_figure and in exchange for these amounts paid to the dac flp she received an additional 64-percent interest in the dac flp similarly on march and date ms slater wrote two checks to the das flp each in the amount of dollar_figure and in exchange for the amount_paid to the das flp ms slater received an additional 63-percent interest in the das flp in each of and decedent through her limited guardian ad litem made gifts of 726-percent interests in the das flp to ms slater her husband and their two children likewise gifts were made of 726-percent interests in the dac flp to ms cawley her husband and their three children in each of and similarly gifts of 803-percent interests in the rma flp were made to mr richard abraham and his family in and dollar_figure 18during and decedent gifted a total percent of the rma flp to mr richard abraham and his family on date decedent ida abraham died in boston massachusetts on the date of decedent’s death the fair_market_value of the tyngsboro property was dollar_figure million and the fair_market_value of the walpole and smithfield properties was dollar_figure after decedent’s death ms cawley received a dollar_figure distribution from the dac flp and ms slater received a dollar_figure distribution from the das flp mr lipof determined the values of the flps for purposes of valuing the decedent’s taxable_estate as of the date of death in a letter dated date mr lipof appraised the value of the rma flp at dollar_figure by looking at the value of the underlying properties that flp helddollar_figure mr lipof valued decedent’s supposed 45-percent interest at a gross book_value before discounts of dollar_figure he then stated that a to percent discount of the gross book_value would be appropriate estimating the market_value of decedent’s interest to be dollar_figure under a similar methodology mr lipof determined that the tyngsboro property had a value of dollar_figure million mr lipof explained that at the time of decedent’s death she owned percent in the das and dac flps with a value before discounts of dollar_figure applying the same to 40-percent discount mr lipof opined that the market_value of decedent’s interest in the 19mr lipof was a real_estate consultant partnerships at the time of her death was dollar_figure or dollar_figure for each partnership on schedule f other miscellaneous property not reportable under any other schedule of the estate_tax_return the estate reported the following miscellaneous property rma flp percent interest value at date of death dollar_figure das flp 3-percent interest value at date of death dollar_figure and dac flp 3-percent interest value at date of death dollar_figure in the notice_of_deficiency respondent determined that percent of the fair_market_value of the assets in the rma flp20 and percent of the fair_market_value of the assets held in the dac and das flps were includable in decedent’s taxable_estate a burden_of_proof opinion generally the burden_of_proof is on the petitioner see rule a however in certain circumstances the burden_of_proof shifts to the commissionerdollar_figure for example a new_matter or theory raised by the commissioner can cause the burden to shift 20on brief respondent explains in determining the includible value the examiner erroneously treated richard’s abraham relinquishment of his right to share in mrs abraham’s estate as consideration for purposes of sec_2043 and subtracted it from the dollar_figure date of death net asset value of the partnership 21neither party argued the applicability of sec_7491 if it either alters the original deficiency or requires the presentation of different evidence 93_tc_500 the estate argues on brief that the burden should shift to respondent because the notice_of_deficiency was not sufficient to put the estate on notice of the factual basis of respondent’s determination the estate argues certainly a code section reference may have legal meaning to a tax professional or other students of the tax code but a reference in the notice in this case to sec_2036 is of no descriptive assistance to a taxpayer the statements contained in the notice indicate that the transfers were made for less than full and adequate_consideration in money and monies worth but fails to describe why the consideration was inadequate and further fails to state the amount of consideration the respondent would consider adequate in 112_tc_183 this court held where a notice_of_deficiency fails to describe the basis on which the commissioner relies to support a deficiency determination and that basis requires the presentation of evidence that is different than that which would be necessary to resolve the determinations that were described in the notice_of_deficiency the commissioner will bear the burden_of_proof regarding the new basis in that case since the notice did not describe sec_66 as respondent’s basis for disallowing the benefits of community_property law to the taxpayer we treated the sec_66 issue that the commissioner raised as a new_matter for which the commissioner should bear the burden_of_proof in the instant case respondent identified both the legal and factual bases for his determination stating inter alia in the notice_of_deficiency it is determined that the decedent guardian transferred das tyngsboro family limited_partnership for less than adequate_and_full_consideration in money or money’s worth and that the decedent through the guardian retained an interest in the asset therefore pursuant to i r c sec_2036 the fair_market_value of the asset is includible in the decedent’s gross_estate accordingly the taxable_estate is increased by dollar_figure under that same reasoning respondent determined that the full fair market values of the dac flp and the rma flp dollar_figure million and dollar_figure respectively should also be included in decedent’s taxable_estate despite the estate’s protestations on brief it is clear that the estate understood the basis of respondent’s determination for example in paragraph of the petition the estate states a the commissioner erred in reclassifying the decedent’s thirty three and one third percent interest in the das tyngsboro family limited_partnership das originally returned at a value of dollar_figure on schedule f item of the estate_tax_return the commissioner has taken the position in his reclassification that of the dac family limited_partnership is to be included on schedule g of the estate_tax_return the commissioner further errs in valuing the interest in dac at more than dollar_figure and in paragraph of the petition the estate states 22see supra note g the fractional share gifts of the limited_partnership_interest made by the decedent were made outright absolutely and unconditional the decedent retained no incidents_of_ownership and had no further rights with respect to the limited_partnerships either express or implied we think the description in the notice is sufficient to provide the estate with a description of the factual and legal bases for respondent’s deficiency determination and that respondent has not raised any new issues accordingly we find that the burden_of_proof does not shift to respondent b section 2036--full inclusion of the flp interests in the notice_of_deficiency respondent determined that decedent transferred interests in the flps for less than adequate and full value in money or money’s worth and that the decedent through the guardian retained an interest in the flp interests transferred and that the full fair market values of the flps should have been included in decedent’s gross estatedollar_figure on brief respondent explains that the interplay between the probate court’s decree and the estate plan documents themselves expressly created for decedent through her duly appointed legal representatives a retained right to all the income that the flps generated alternatively respondent argues that there was an implied agreement between decedent’s children and the limited 23see supra note guardian ad litem that decedent would retain the right to the income generated by the flp interests transferred generally the code imposes a tax on the transfer of a decedent’s property in his taxable_estate sec_2001 the taxable_estate is defined as the value of the gross_estate less applicable deductions sec_2051 in turn the gross_estate includes all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2031 sec_2033 provides that the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death included in the broad definition of gross_estate is that property described in sec_2036 which provides in pertinent part sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom the general purpose of sec_2036 is to include in a decedent’s gross_estate transfers that are essentially testamentary--ie transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime 395_us_316 see also estate of harper v commissioner tcmemo_2002_121 thus an asset transferred by a decedent while he was alive cannot be excluded from his gross_estate unless he ‘absolutely unequivocally irrevocably and without possible reservations parts with all of his title and all of his possession and all of his enjoyment of the transferred property ’ estate of thompson v commissioner tcmemo_2002_ quoting 335_us_632 the statute describes a broad scheme of inclusion which is not limited to the form of the transaction but concerns all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death 437_f2d_1148 4th cir the statute effectively includes in the gross_estate the full fair_market_value at the date of death of all property transferred in which the decedent had retained an interest rather than the value of only the retained_interest estate of thompson v commissioner supra citing 324_us_108 possession or enjoyment24 of the property transferred is retained where there is an express or implied understanding among the parties at the time of the transfer even if the retained_interest is not legally enforceabledollar_figure estate of harper v commissioner supra citing 3_f3d_591 2d cir affg 98_tc_594 see also sec_20_2036-1 estate_tax regs an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred the retention of a property’s income stream after the property has been transferred is ‘very clear evidence that the decedent did indeed retain possession or enjoyment ’ estate of schauerhamer v 24the term enjoyment is synonymous with substantial present economic benefit 265_f2d_667 3d cir affg 29_tc_1179 see 114_tc_144 25whether there exists an implied agreement is a question of fact to be determined with reference to the facts and circumstances of the transfer and the subsequent use of the property estate of reichardt v commissioner supra and the taxpayer bears the burden which is especially onerous for transactions involving family members of proving that an implied agreement or understanding between decedent and his children did not exist when he transferred the property at issue to the trust and to the partnership id pincite see also 62_tc_861 commissioner tcmemo_1997_242 quoting 62_tc_861 it is clear from the documentary_evidence and the testimony elicited at trial that regardless of the form of decedent’s transfers she continued to enjoy the right to support and maintenance from all the income that the flps generated according to the decree the document which authorized the creation of the flps decedent’s needs for support were contemplated first from the income that the flps generated only after decedent’s support needs if any were met did the children limited partners receive their proportionate share of the partnership income decedent’s support needs were treated as an obligation of the flps for example the decree provided that decedent’s children shall receive income from said flps after deducting from the gross_income of the partnership all fees taxes partnership administration_expenses reserve for expenses and monies needed in the discretion of the limited guardian ad litem for ida abraham’s support in the decree decedent’s children agreed that they would share equally any and all costs and expenses related to the support of ida abraham insofar as the funds generated by ida abraham’s properties maintained by her do not provide sufficient funds for her adequate health safety welfare and comfort as determined by the limited guardian ad litem the document further provided ida abraham’s living arrangement shall remain in accordance with the present arrangement and every effort will be made to maintain her in status quo her segregated assets shall be maintained at a level established by the limited guardian ad litem in his sole discretion even the decree to compromise mr nicholas abraham sr ’s will expressly contemplated that decedent would retain the right to all the income generated the undersigned agree to compromise the will of nicholas abraham by substituting for the nicholas abraham trust four separate trusts each of which shall have as trustee one of the four living children of nicholas abraham nicholas a abraham donna cawley richard abraham and diana slater the current income_beneficiary of each trust shall be ida abraham the surviving_spouse each trustee shall have the power to invade principal for the benefit of ida abraham in the trustee’s sole discretion necessary for the health support and maintenance of ida abraham decedent’s retention of the right to all income that the flps generated is evident from testimony elicited at trial ms cawley testified as follows q did you have any pre-arrangement with mr goldman other than the court order as to how -- what income or assets that your mother could receive no the arrangement was my mother lives a status quo a time the sic always lived nothing was to change a and my mother needed to be protected and the only way to protect her was to form these partnerships paid off her legal fees by using her personal assets but the partnerships assured me that she would be constantly protected she would never want for anything there would always be money there and if there wasn’t money in her partnership fund it had to come out of my partnership shares or my brother’s but the protection was there for her as a guarantee that she would live status quo you said that if the money wasn’t sufficient from her q decedent’s share of the partnerships to pay for her needs extra funds would come out of your share your sister’s share and your brother’s share yes and that’s why my sister and i purchased shares a when we came up with the agreement for the limited_partnerships it was the thing that anybody ever agreed to the three of us finally agreed to something judge gould sat at a table with us months every day for three weeks straight she sat at the conference table with us and worked this out with us now you testified on direct that your mother had the q right to income from her share correct a yes but you also testified earlier that if there hadn’t q been enough income from her share she would have been able to get the income from your share and your sister’s share yes i did say that i would have given my mother a money to take care of her living it was from my share and personal assets q so that if she had had an extraordinary expense in any given month like an un-reimbursable medical bill you would have paid it right a yes i would have and you would have sought reimbursement from that q expense from mr goldman first a yes i would have and if it absorbed all of the income from the q partnerships for that month mr goldman -- you still would have asked for it from mr goldman right a q a i would have asked for it and he would have paid it yes in fact you were under a duty for -- mr goldman was q under a duty to pay the full amount of ida’s expenses right under -- pursuant to exhibit j the decree a whatever her own personal assets did not cover yes similarly mr goldman’s testimony echoes decedent’s retained right to all the flp income according to his testimony money earned from leasing the properties that two of the three partnerships owned was collected into bank accounts solely controlled by mr goldman ms cawley sent mr goldman accountings as to what was expended for decedent’s maintenance and support on a monthly basis and therein indicated the month’s support shortfall ie the extent to which her income from other sources was not sufficient to pay her expenses for that month mr goldman testified it was my responsibility to make up the shortfall from the moneys earned by the flps the partnerships shared equally in these shortfalls dollar_figure mr goldman testified that he had a fiduciary duty to ensure decedent maintained a status quo of support and comfort and that the decree indicated to him that that was a priority in the allocation of partnership funds he had discretionary power to pay out such sums from the partnerships he deemed necessary for decedent’s support and maintenance he testified that after paying all decedent’s expenses he paid the excess partnership 26mr goldman sent mr rubin a reimbursement request for one-third of the monthly shortfall which was to come from the rma flp income to the daughters finally mr goldman testified as follows now in regard to the status quo paragraph if mrs q abraham’s expenses had increased say she had some extraordinary medical_expenses that weren’t covered you would have continued to pay whatever expenses were necessary out of the partnership accounts right i would have done everything necessary because i a thought that was my prime appointment reason for my appointment to do that but as you said it never occurred the documentary_evidence including the stipulated decree of the probate_court and the understanding of decedent’s children and legal representatives demonstrate that decedent was entitled to any and all funds generated from the partnerships for her support first only after this could any excess be distributed in proportion of the partners supposed ownership interests here it is clear that at the time of the transfers decedent explicitly retained the right to the income that the flps generated to the extent necessary to meet her needs accordingly we sustain respondent’s determination that decedent retained the enjoyment and use of the flp interests transferred within the meaning of sec_2036 sec_2036 excepts from inclusion property transferred pursuant to a bona_fide sale for an adequate_and_full_consideration in money or money’s worth dollar_figure 27in construing bona_fide sale the word ‘sale’ means an exchange resulting from a bargain estate of harper v continued to constitute a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the transfer must have been made in good_faith and the price must have been an adequate and full equivalent reducible to a money value if the price was less than such consideration only the excess of the fair_market_value of the property as of the applicable_valuation_date over the price received by the decedent is included in ascertaining the value of his gross_estate sec_20_2043-1 estate_tax regs see sec_20_2036-1 estate_tax regs in the notice_of_deficiency respondent determined that decedent did not receive adequate_and_full_consideration for the flp interests transferred to her children clearly decedent did not receive any consideration for the gifted interests thus what remains at issue is whether the daughters’ supposed payments constituted the commensurate considerationdollar_figure continued commissioner tcmemo_2002_121 quoting 173_f2d_698 2d cir 28as the court stated in 17_tc_495 the exemption from tax is limited to those transfers of property where the transferor or donor has received benefit in full consideration in a genuine arm’s-length transaction and the exemption is not to be allowed in a case where there is only contractual consideration but not adequate_and_full_consideration in money or money’s worth 29in the notice respondent gave the estate credit for percent of the value of the rma flp on the basis of mr richard abraham’s settlement of his claims against decedent’s estate see supra note despite his position on brief that the auditor’s determination was erroneous respondent explains that he is not seeking an increase in the deficiency amount as found above in date ms cawley and ms slater each transferred dollar_figure to their mother in exchange for certain percentages in their respective flpsdollar_figure the problem here is that there is no evidence as to the fair_market_value of the flp interests on the date that the daughters purchased them the percentages that the daughters received in the exchange were on the basis of mr lipof’s appraisal of the underlying real_estate mr kirchik then applied minority and marketability discounts to arrive at a price per 1-percent interest there is no evidence that the discounts taken under these facts were appropriate indeed in his letters mr kirchik specified that he made no representation that these discounts will hold up while we agree that in certain circumstances discounts may be appropriate in valuing interests in property nonetheless there must be some showing that the discounts taken were appropriate mr kirchik’s letter sec_31 provide no basis upon which we may judge whether the discounts taken were appropriate there are no expert witness reports in the record and no experts testified at trial accordingly we agree with respondent that the record fails to demonstrate that these payments constitute adequate_and_full_consideration as required by sec_2036 however we do 30see supra notes and 31mr kirchik did not testify at trial note that respondent grants the estate credit for these payments under sec_2043 the estate also argues that respondent erroneously failed to give it credit for additional_amounts that ms cawley and ms slater paid specifically in his determination respondent failed to acknowledge that in and ms cawley and ms slater paid an additional dollar_figure and dollar_figure respectively for which they received additional interests in the flps the evidence demonstrates that these amounts unlike the initial dollar_figure were not paid to decedent but instead to the flps themselves the estate fails to cite any authority upon which we may rely and we cannot see how these amounts could constitute consideration if they were not paid to decedentdollar_figure indeed the evidence does show that after decedent’s death ms cawley received a dollar_figure distribution from the dac flp and ms slater received a dollar_figure distribution from the das flp accordingly we sustain respondent’s determination that these additional_amounts that ms slater and ms cawley paid directly to the flps should not reduce the amount included in decedent’s gross_estate under sec_2036 32if the children were buying part of decedent’s interest in the flps decedent and not the flps should have received those purchase moneys c conclusion the record demonstrates that the structure that decedent employed through her legal representatives and family was merely a testamentary vehicle employed to shift her assets to future generations while maintaining her continued right to benefit from the flp interests transferred this is precisely the type of situation for which sec_2036 was created accordingly we sustain respondent’s determination subject_to the parties’ concessions decision will be entered under rule
